        Case 6:16-cv-01188-JWB Document 338 Filed 09/15/19 Page 1 of 10




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

MARK HOLICK,                                     )
                                Plaintiff,       )
v.                                               )               No. 16-cv-1188-JWB
                                                 )
JULIE A. BURKHART,                               )
                                Defendant.       )

              PLAINTIFF’S OPPOSITION TO DEFENDANT’S MOTION FOR
             TRIAL MANAGEMENT ORDER AND PLAINTIFF’S OBJECTION
                           TO ARBITRARY TIME LIMITS

        Plaintiff objects to Defendant’s motion for a trial management order and respectfully requests

that it be denied. Defendant’s motion requests that both parties be accorded equal trial time in the

presentation of their evidence. Plaintiff shows the Court that the motion is unnecessary; problematic

and unworkable; illogical and unfair; and would severely prejudice Plaintiff in the presentation of

his case and in meeting all of the required elements of his cause of action. Plaintiff has the burden

of proof, not Defendant. Plaintiff also objects to any and all arbitrary time limits imposed on his case.

I.      DEFENDANT’S MOTION IS UNNECESSARY.

        Defendant fails to show that a “trial management” order is necessary. In formulating the

Pretrial Order, the parties agreed to seven days for trial. (ECF 246, p. 17.)1 The Court, sua sponte,

reduced the trial time to five days. Now Defendant wants to take more time from Plaintiff. But

Defendant’s own authority recognizes that necessity is a prerequisite for such an order: “A district

court should impose time limits only when necessary, after making an informed analysis based on

a review of the parties' proposed witness lists and proffered testimony, as well as their estimates of

trial time.” Duquesne Light Co. v . Westinghouse Elec. Corp., 66 F.3d 604, 610 (3rd Cir. 1995)

        1
         The Pretrial Order “controls the subsequent course of this case. It will not be modified
except by consent of the parties and the court’s approval, or by order of the court to prevent
manifest injustice.” (ECF 246, p. 1.)
        Case 6:16-cv-01188-JWB Document 338 Filed 09/15/19 Page 2 of 10




(emphasis added). “Without such a process, time limits would inherently be arbitrary.” AC v. AC,

339 P.3d 719, 741 (2014) (Pollack, J. concurring), citing Duquesne Light, 66 F.3d at 610. “At a

minimum, the setting of time restrictions requires a case-by-case approach.” 339 P.3d at 741.

       The other case Defendant cites noted that a court’s “exercise of discretion” to impose fixed

time limits is “appropriate in protracted litigation provided that witnesses are not excluded on the

basis of mere numbers. [Citation omitted.] Moreover, . . . the time limits should be sufficiently

flexible to accommodate adjustment if it appears during trial that the court's initial assessment was

too restrictive.” MCI Communications Corp. v. American Tel. and Tel. Co., 708 F.2d 1081, 1171

(7th Cir. 1983) (emphasis added). Both cases permitted the plaintiff much more time than is at issue

here. The MCI court allotted the plaintiff twenty- six (26) days to present its evidence. Id. at 1172.

Duquesne Light allocated twenty-two (22) days to each side to present its case. (66 F.3d at 609.)

       Here, fixed time limits are unnecessary for other reasons. The Court is well able, on its own,

to keep either party from unnecessarily prolonging the proceedings, presenting cumulative witnesses,

or otherwise consuming an inordinate amount of time through stalling tactics or improper delay.

Plaintiff is working diligently to streamline the presentation of his case, and to reduce the number

of witnesses he will call and the amount of evidence he will present.        At this time, there is no

indication that further truncation of this case, or additional time limits, are needed, particularly in

light of the problems posed by the proposed trial management order, discussed below.

II.    DEFENDANT’S MOTION IS PROBLEMATIC AND UNWORKABLE.

       Defendant’s proposed order is neither practicable nor feasible. It requires some member of

the Court staff to act as a timekeeper. The timekeeper must record, for each party, the “time that a

party spends presenting opening statements, examining or cross- examining witnesses, presenting


                                                   2
         Case 6:16-cv-01188-JWB Document 338 Filed 09/15/19 Page 3 of 10




evidence by reading or playing a deposition transcript, or otherwise presenting argument on behalf

of a party.”2 (ECF 335, p. 1.) Also, the timekeeper must time every objection and keep track of the

time spent on the different ways the objection is handled, along with the results of each objection:

“[W]hen an objection to the examination or cross examination of a witness takes more than one

minute to resolve, the full time taken to resolve the objection [will] be charged to the objecting party

if the objection is overruled, and [to] the examining party if the objec tion is sustained.” 3 (Id., pp 1, 2.)

        The Tenth Circuit has held that it can “be an abuse of the trial court's discretion to exclude

probative, non-cumulative evidence simply because its introduction will cause delay, and any time

limits formulated in advance of trial must be fashioned with this in mind. Such limits should be

sufficiently flexible to accommodate adjustment if it appears during trial that the court's initial

assessment was too restrictive.” U.S. v. Schneider, 594 F.3d 1219, 1228-29 (10th Cir. 2010), citing

Life Plus Int'l v. Brown, 317 F.3d 799, 807 (8th Cir.2003).

        Similarly, the Eight Circuit has joined the Seventh Circuit in disapproving rigid time limits

such as those suggested here. Johnson v. Ashby, 808 F.2d 676, 678 (8th Cir. 1987), citing Flaminio

v. Honda Motor Co., Ltd., 733 F.2d 463, 473 (7th Cir.1984) (“disapproving a rigid hour limitation

involving a time-keeping method ‘almost as complicated as in a professional football game.’”)

        The proposed order also appears to include assigning time for motions that a party may make

during trial, at least when the motion involves “presenting argument on behalf of a party.” It is

unclear how break time, or motions regarding basic housekeeping issues, might be tabulated.


        2
         Plaintiff’s counsel objects to any time keeper that is not impartial and objects to being
required to keep or monitor time, as counsel will be fully occupied presenting their client’s case.
        3
        This proposal would result in rewarding disproportional additional time to the party who
makes the most objections that are sustained by the Court.

                                                      3
         Case 6:16-cv-01188-JWB Document 338 Filed 09/15/19 Page 4 of 10




III.    DEFENDANT’S MOTION IS ILLOGICAL AND UNFAIR.

        Defendant insists on equal time for both parties. The underlying weakness in that request

is that it is based on a flawed view of the trial process and our system of justice. It assumes that it

is logical and fair to give each side an equal amount of time to present their evidence when each side

has differing evidentiary burdens. Plaintiff has the burden of proof. Defendant has no such burden.

Plaintiff must establish each of five separate and distinct elements of his claim, with substantial,

competent evidence. If Plaintiff fails on even one element, Defendant wins without doing anything.

        To establish an action for malicious prosecution, a plaintiff is required by law to prove: (1)

that the defendant initiated, continued, or procured civil procedures against the plaintiff; (2) that the

defendant in so doing acted without probable cause; (3) that the defendant acted with malice, that

is he acted primarily for a purpose other than that of securing the proper adjudication of the claim

upon which the proceedings are based; (4) that the proceeding terminated in favor of the plaintiff;

and (5) that the plaintiff sustained damages. Nelson v. Miller, 227 Kan. 271, 276, 607 P.2d 438, 443

(1980). Plaintiff also has a claim for punitive damages, which will require additional trial time.

        Defendant can win without lifting a finger. If Plaintiff fails to prove any single element of

the five, the result is a defense verdict. Defendant may win with as little as one well placed objection

or one evidentiary ruling against Plaintiff. A directed verdict against Plaintiff may be entered merely

by default if Plaintiff fails to prove even one element. In contrast, a directed verdict in favor of

Plaintiff, particularly in a case which requires proof of five distinct elements, is extremely unlikely.

        Anyone with minimal experience arguing topics where one party has the affirmative burden

of proof and the other party takes a negative position that does not require proving anything, knows

that it is far easier and less time consuming to be on the negative side of a proposition. Also, it is


                                                      4
         Case 6:16-cv-01188-JWB Document 338 Filed 09/15/19 Page 5 of 10




much easier and requires less time to effectively challenge proposed evidence, question it, or lodge

negative attacks against it – such as objections to foundation, relevance, or admissibility – than it

takes to establish evidentiary points with competent evidence that complies with all the rules of

evidence. It is far less laborious and time intensive to tear something down than to build it.

IV.     DEFENDANT’S MOTION WOULD SEVERELY PREJUDICE PLAINTIFF.

        Defendant’s proposed time restrictions increase the risk of severe prejudice to Plaintiff by

interfering with Plaintiff’s ability to sufficiently and clearly present all the evidence necessary to

prove each element of his case. In Sparshott v. Feld Entertainment, Inc., 311 F.3d 425 (D.C. Cir.

2002), a party was prevented by time limits from calling witnesses on the issue of damages for

malicious prosecution. The court held “this demonstration of prejudice is enough. Accordingly we

find an abuse of discretion by the district court, and reverse and remand for a new trial.” Id at 434.

        In another case, the District of Columbia Circuit “closely examined the entire record” to

“genuinely sympathize with the district court's valiant efforts to control the trial phase of this case.

Under the circumstances, however, the court's desires to order the trial and to keep it within

reasonable time limits . . . worked prejudice to plaintiff's attempts to justify its action against Black

individually.” Labadie Coal Co. v. Black, 672 F.2d 92, 100 (D.C. Cir. 1982). “[T]he chances that

the court's dismissal might work substantial injustice may not be ignored. For this reason, and for

reasons outlined above, the order of the district court dismissing the case against defendant Black

is vacated, and the case is remanded to the trial court . . .” Id.

        Various state courts are in accord. The Court of Appeals of Michigan reversed a trial court,

finding that it abused its discretion by imposing an “utterly arbitrary” time limit “unrelated to the

nature and complexity of [the] case or the length of time consumed by other witnesses.” Barksdale


                                                       5
         Case 6:16-cv-01188-JWB Document 338 Filed 09/15/19 Page 6 of 10




v. Bert's Marketplace, 797 N.W.2d 700, 703, 289 Mich. App. 652 (2010). Arbitrary time limits can

violate a party's due process rights and erode public confidence, as an Iowa appellate court observed:

        [A]rbitrary, inflexible time limits can impose a serious threat to due process principles.
    Justice cannot always be achieved within the orderly environment of an assembly line. The
    importance of evidence is often not understood until all the evidence is heard. Thus, judges
    must not sacrifice their primary goal of justice by rigidly adhering to time limits in the
    name of efficiency . . . Furthermore, public confidence in the justice system tends to become
    tarnished when a trial concludes without an opportunity for the parties to present all the
    evidence they believe to be important.

In re Marriage of Ihle, 577 N.W.2d 64, 68 (Iowa Ct. App. 1998) (emphasis added); see also AC v.

AC, 339 P.3d 719, 729, 134 Hawai'i 221, 231 (2014) (same, holding lower court abused its discretion

when it denied a litigant’s motion for additional trial time to present evidence.)

        The Hawai’i court vacated the judgment of the trial court, rejecting “rigid time limits [that]

do not appear to reflect an informed analysis of the time necessary to afford each party a full and fair

opportunity to present their case.” 339 P.3d at 732 (2014), citing Marriage of Finer, 893 P.2d 1381

(Colo. App. 1995) (litigants are entitled to have sufficient time to make an orderly presentation of

their case, regardless of overcrowded dockets and a trial court's obligation to move matters before

it as rapidly as possible); In re Marriage of Ihle, 577 N.W.2d at 67–68 (“discretion to manage trials

is always constrained, in a large part, by due process principles requiring all litigants in the judicial

process to be given a fair opportunity to have their disputes resolved in a meaningful manner”).

        Automatic time limits set without explanation or analysis are an abuse of discretion. Any

trial “time limits must be based upon an informed analysis of the time necessary to afford the parties

a full and fair opportunity to present their case.” AC v. AC,339 P.3d at 732. Arbitrary time limits set

before trial undermine the integrity of the trial proceedings. Id. at 733 (2014) (Pollack, J.,

concurring).


                                                      6
         Case 6:16-cv-01188-JWB Document 338 Filed 09/15/19 Page 7 of 10




        As noted above, the Tenth, Eighth, Seventh, and Third Circuits have all recognized the need

to ensure a party has sufficient time to make an orderly presentation of their evidence. The Fifth

Circuit Court of Appeals has also weighed in on time limits for trials: “A trial is . . . designed to be

a search for the truth. [Citation omitted.] The rules . . . that govern how trials are conducted . . . were

conceived to aid the participants in performing . . . this search for the truth.” Sims v. ANR Freight

System, Inc., 77 F.3d 846, 849 (5th Cir. 1996). “Essential to the endeavor is an opportunity for the

parties . . . to present information in a manner that is comprehensible to a judge or jury.” Id. “[I]f

the goal of expediency is given higher priority than the pursuit of justice, then the bench and the bar

both will have failed in their duty to uphold the Constitution and the underlying principles upon

which our profession is founded.” Id.

        “When the manner of the presentation of information to a jury is judicially restricted to the

extent that the information becomes incomprehensible then the essence of the trial itself has been

destroyed.” Id. “In this jury trial, we are persuaded that the methodology imposed on this trial by

the court and the restrictions that were placed on the lawyers regarding the manner of the

presentation of evidence adversely impacted on the comprehensibility of the evidence to the point

that Sims was denied a trial.” Id.

        In addition, the Ninth Circuit has “generally disfavored” the imposition of “rigid” time limits

on trials, and the “reasonableness [of any time limits must be] “evaluated . . . in the context of the

entire trial.” De Orzan v. U.S., 1998 WL 234507 at *1 (9th Cir. 1998) citing Monotype Corp. PLC

v. International Typeface Corp., 43 F.3d 443, 450-51 (9th Cir. 1994) (“A crowded docket does not

justify an infringement on the right to reasonably develop a case . . .”). The Seventh Circuit, as noted

above, has also disapproved of rigid time limits. Flaminio, 733 F.2d at 473; McKnight v. General


                                                     7
        Case 6:16-cv-01188-JWB Document 338 Filed 09/15/19 Page 8 of 10




Motors Corp., 908 F.2d 104 (7 t h Cir. 1990). “[T]o impose arbitrary limitations, enforce them

inflexibly, and by these means turn a federal trial into a relay race is to sacrifice too much of one

good—accuracy of factual determination—to obtain another—minimization of the time and expense

of litigation.” McKnight, 908 F.2d at 115.

        “Rigid time limits without flexibility, depending on what takes place at trial, are

‘inappropriate.’” AC v. AC, 339 P.3d at 743 (Pollack, J., concurring), citing Weinstein's FEDERAL

EVIDENCE § 611.02[2][b][ii], citing Ashby, 808 F.2d at 678 (8th Cir). “[T]he risk of arbitrariness .

. . should be avoided in the face of fundamental liberty interests. [A] trial court may abuse its

discretion when it excludes non-cumulative, probative evidence because its introduction would take

longer than the court had set aside for trial.” 339 P.3d at 740 (Pollack, J., concurring), citing

Weinstein's FEDERAL EVIDENCE § 611.02[2][b][ii].

        While “[t]ime limits on the presentation of evidence may be imposed to avoid wasting time

and to ensure that a case is speedily and efficiently heard,” the underlying rule, FRE 611, “does not

empower the court to use those restrictions to limit non-cumulative, probative evidence.” Id. at 737.

The plain language of FRE 611(a) “indicates that the rule is focused upon the management by the

court during the ongoing proceedings before it: ‘The court should exercise reasonable control over

the mode and order of examining witnesses and presenting evidence.” Id. (Emphasis added). The

Advisory Committee Notes states that FRE 611(a) applies to the general form of the actual testimony

and that many “questions arising during the course of a trial . . . can be solved only by the judge's

common sense and fairness in view of the particular circumstances.” Thus, Rule 611 authorizes

“the court to control the litigation during trial, but provides no express authorization for a broad

exercise of control prior to trial.” Id. at 737. “The rules of evidence authorize a court to control the


                                                   8
         Case 6:16-cv-01188-JWB Document 338 Filed 09/15/19 Page 9 of 10




pace of trial but do not expressly authorize time limits prior to trial.” Id. at 736.

        “Use of inherent authority of the court raises the additional problem that clear procedural

protections are not provided to litigants.” 339 P.3d at 740 (Pollack, J., concurring). “Time limits ‘by

their very nature ... can result in courts dispensing with the general practice to evaluate each piece

of offered evidence individually.’” Id., citing Duquesne Light Co. 66 F.3d at 609–610. (3d Cir.1995).

V.      PLAINTIFF’S OBJECTION TO TIME LIMITS.

        In order to preserve these issues for appeal, Plaintiff hereby objects to the arbitrary time limits

proposed by Defendant in her motion. For reasons explained above, such time limits would be

highly prejudicial to Plaintiff’s ability to present his evidence and establish all of the required

elements of his cause of action and his claim for punitive damages in the limited time allotted for

trial. For the same reasons, Plaintiff also objects to the time limits unilaterally imposed by the Court

in reducing trial time from seven days to five days. The parties agreed at pretrial that seven days

were needed for trial and that amount of time was placed in the Pretrial Order.

        These time limitations deny Plaintiff sufficient time to have a fair opportunity to present his

case to the jury in a comprehensible, organized, and meaningful manner. They create a probability

that some highly relevant and probative evidence will be excluded. As a preliminary offer of proof,

Plaintiff offers the statement of facts and supporting exhibits provided in his response (ECF 262) to

Defendant’s motion for summary judgment (ECF 249).                    Plaintiff also offers the statement of

uncontroverted facts and supporting exhibits included in his motion for summary judgment in the

state action, previously provided to Defendant in that matter. (See Exhibit 1.)

        In conclusion, the Court controls the case from the bench, during trial. Defendant’s motion

is unnecessary and problematic. Defendant’s motion for a trial management order should be denied.


                                                       9
        Case 6:16-cv-01188-JWB Document 338 Filed 09/15/19 Page 10 of 10




                                                        Respectfully submitted,
                                                          /s/ Donald A. McKinney
                                                        Donald A. McKinney KS #13415
                                                        3122 N. Cypress Drive, #500
                                                        Wichita, Kansas 67226; (316) 686-1477
                                                        damlaw@mckinneylawfirm.info

                                                        Martin Cannon, NE #18769
                                                        Pro Hac Vice
                                                        10506 Burt Circle
                                                        Suite 110
                                                        Omaha, Nebraska 68114
                                                        1-712-545-9433
                                                        mcannonlaw@gmail.com
                                                        Attorneys for Plaintiff Mark Holick


                                   CERTIFICATE OF SERVICE

        The undersigned does hereby certify that on the 15th day of September, 2019, a true and

correct copy of the above and foregoing was filed electronically using the federal courts' CM/ECF

system, which will cause service to be made on all attorneys of record.


                                                          /s/ Donald A. McKinney
                                                        Donald A. McKinney KS #13415




                                                   10
